Citation Nr: 0708163	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  01-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for conjunctivitis.

3. Entitlement to service connection for residuals of cranial 
trauma as secondary to service-connected arteriosclerotic 
heart disease (ASHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from May 1953 to 
January 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In October 2001 a personal hearing was held at 
the RO, and a transcript of that hearing is of file.  In 
October 2003 the Board remanded this case to the RO for 
additional development.

By rating action in November 2004 entitlement to service 
connection for tinnitus and bilateral hearing loss was 
granted.  By rating action in May 2006 entitlement to service 
connection for hemorrhoids, residuals of broken ribs 
secondary to arteriosclerotic heart disease, and right 
shoulder dislocation residuals secondary to arteriosclerotic 
heart disease was granted.  As such, contrary to any 
suggestion to the contrary to the October 2003 remand, the 
only issues before the Board are those shown on the title 
page.


FINDINGS OF FACT

1.  A chronic skin disorder was not shown during service or 
for years thereafter, and any currently diagnosed skin 
disorder, tinea corporis, has not been related by competent 
evidence to service.
 
2.  Chronic conjunctivitis was not shown during service or 
for years thereafter, and any currently diagnosed eye 
disorder has not been related by competent evidence to any 
aspect of the veteran's period of service or in-service eye 
problems.

3.  Residuals of a cranial trauma are not currently shown or 
diagnosed. 


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. ?? 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. ?? 3.159, 3.303 (2006). 

2.  Chronic conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. ?? 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. ?? 3.159, 3.303. 

3.  Cranial trauma was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of a service connected disorder. 38 U.S.C.A. ?? 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. ?? 3.102, 3.159, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. ? 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. ? 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. ? 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in various 
correspondence including, VA letters in May 2001 and May 
2004, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. ? 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The claims 
were readjudicated in a May 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claims. Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

The Board acknowledges that under 38 U.S.C.A. ? 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, to the extent that treatment records have been 
identified by the veteran, VA has secured all available 
pertinent evidence including copies of relevant VA treatment 
and private treatment records; provided appropriate 
examinations; and conducted all appropriate development.  
There is no pertinent evidence identified which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. ?? 1110, 1131; 
38 C.F.R. ? 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. ? 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. ? 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam war, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. ?? 3.307(a)(6), 3.313.

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. ? 3.309(e), but they do 
not include any of the skin conditions the veteran has been 
diagnosed with.  38 U.S.C.A. ? 1116; 38 C.F.R. ? 3.307(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, ? 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 
Hence, the veteran may establish service connection for his 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in- 
service exposure to Agent Orange. 38 U.S.C.A. ? 5107(b); 38 
C.F.R. ? 3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 
 
Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. 38 
C.F.R. ? 3.310(a). Secondary service connection may also be 
granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder. Allen v. Brown, 7 
Vet. App. 439, 448 (1995). Such claims may be described as 
secondary service connection by way of aggravation.

 
a. Analysis- skin disorder and conjunctivitis 

Service medical records note that in June 1965 the veteran 
was treated for eruptions on the face and legs for one week. 
It was noted that the veteran had been in the jungle and 
suffered insect bites to the face and legs.  He was treated 
with bacitracin and other topical creams.  The diagnosis was 
fine erythematous pupular rash.  He was also treated once for 
dishydrotic eczema of the hands and arms with no residuals.  

Service medical records indicate treatment of right eye 
conjunctivitis in April 1966.   At the time a history of 
conjunctivitis over the prior month was noted.

At his October 1973 retirement examination, the examiner 
noted a history of episodic allergic type conjunctivitis. 
Conjunctivitis was diagnosed.  The veteran was noted to have 
a posterior right eye vitreous detachment, and peripheral 
chorioretinal atrophy bilaterally.  The examination was also 
negative for any skin disorder but noted a history of herpes 
simplex type II, and a history of dishydrotic eczema of the 
hands and forearms.
 
At a May 1974 VA examination the veteran's skin, eyes and 
head showed no abnormality.

VA Medical Center (VAMC) clinical records reveal the veteran 
was treated in March 1987 for tinea manum and tinea pedis.  
In July 1997 he was diagnosed with atypical dermatitis versus 
a skin rash.  In September 1997 it was described as peeling 
skin and erythematous rash.  It was noted that he had been 
exposed to Agent Orange in service.  He was also treated in 
December 1998 for tinea corporis. 

At a June 2004 VA examination, the veteran complained of a 
painful itchy rash on the buttocks and lower extremities 
since service; recurring almost monthly and worsening with 
warm weather.  He was not currently receiving any medical 
treatment for a skin disorder.  Following the examination the 
diagnoses were tinea corporis chronic by history, and post 
inflammatory pigmentation on the buttocks.  The examiner 
noted no evidence of any of the current skin conditions 
reported during service, and opined that it was therefore 
unlikely that the veteran developed tinea corporis during 
service, or as a consequence of service.  

A June 2004 VA eye examination revealed no evidence of active 
conjunctivitis.  The examiner opined that the veteran did not 
have any visual condition at that time that was related to 
service.

Based on the evidence of record, the Board must conclude that 
service connection for a skin disorder and conjunctivitis is 
not warranted.  While the veteran was treated during service 
for skin problems and conjunctivitis, he was not shown to 
have either a chronic conjunctivitis or a chronic skin 
problem during service or for many years thereafter.  

No physician or examiner has related a current skin condition 
or conjunctivitis to service.  In this regard, there are no 
competent medical opinions of record relating these claimed 
disorders to the veteran's service.  

Under 38 U.S.C.A. ? 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that ?[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone.?  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the lengthy period between separation from service 
and the first documented diagnosis of a skin condition, 
albeit not currently active, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, the medical evidence does not show that the history 
of the skin disorder, tinea corporis, diagnosed in June 2004 
is related to his period of military service.    

Likewise, in the absence of competent medical evidence 
showing that the veteran currently has conjunctivitis, and 
that such disorder is related to service there is no basis 
for the grant of service connection.  A medical diagnosis of 
a current disability is the cornerstone of a claim for VA 
disability benefits.  Brammer, 3 Vet.App. at 225.  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where disability is present.  

In reaching the above conclusions, the Board has not 
overlooked the claimant's written statements to VA or his 
personal hearing testimony.  Lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

b. Residuals of a cranial trauma

Postservice the veteran climbed a ladder to his roof and fell 
to the ground suffering injuries to the right shoulder, ribs, 
and head.  The veteran claims he became dizzy due to his 
service connected heart disorder and this in turn caused his 
fall.  X-rays of the skull were within normal limits and no 
cranial trauma or injuries were found.  Outpatient treatment 
records contain no evidence of cranial or cranial nerve 
injury, diagnosis, or treatment.  

The veteran asserts that he is entitled to service connection 
for cranial trauma, however, there is no medical evidence of 
record, showing that he currently suffers from residuals of a 
cranial trauma. Moreover, there is no competent evidence 
linking any such residuals, if extant, to the veteran's 
service connected heart disease.  Hence, a "disability" for 
VA compensation benefit purposes is not shown to be present 
in this case.

In the absence of proof of a present disability there can be 
no claim. Brammer.  The claim must be denied.





ORDER

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for conjunctivitis is 
denied.

Entitlement to service connection for residuals of cranial 
trauma as secondary to service-connected arteriosclerotic 
heart disease (ASHD) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


